On writ of certiorari (361 U.S. 922) to review the action of the United States Court of Claims in holding that plaintiff was entitled to recover just compensation for the taking of its water rights and its franchise resulting from the Government’s construction of a dam on a nonnavigable tributary of a navigable river, the Supreme Court reversed, holding that under the Commerce Clause of the Constitution the United States had the superior right to build the dam to protect the navigable capacity of the Arkansas River and that the frustration of plaintiff’s plans and expectations was not a taking within the meaning of the Fifth Amendment. Rehearing was denied by the Supreme Court, 364 U.S. 855.